Citation Nr: 1440303	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  06-11 961	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a headache disorder, including as secondary to 
service-connected tinnitus.

2.  Entitlement to service connection for a headache disorder, including as secondary to service-connected tinnitus.

3.  Entitlement to service connection for left and right wrist disorders, claimed as secondary to service-connected knee disabilities.

4.  Entitlement to an initial rating higher than 10 percent for right hip disability.

5.  Entitlement to a rating higher than 30 percent for reactive airway disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(An additional claim of entitlement to a rating higher than 20 percent for a right knee disability is the subject of a separate decision by a panel of Veterans Law Judges.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2008, November 2009, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing in May 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic ("Virtual VA") portion of the file.


In a May 2013 pre-hearing brief, the Veteran's then attorney raised the additional issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This additional claim is at least partly predicated on the disabilities for which the Veteran is requesting additional compensation in this appeal, so this TDIU claim is part and parcel, therefore derivative, of these claims already on appeal, not instead a separate claim.  The Board resultantly is assuming jurisdiction over this derivative TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  But there must be cogent evidence of unemployability in the record, and it must be on account of service-connected disability.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  This additional claim has not been addressed by the agency of original jurisdiction (AOJ) in the first instance, and as the Court also explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  That said, VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claims forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the Board also is remanding several of the other claims, more specifically, those for service connection for the headache disorder (migraines, once reopened) and for higher ratings for the respiratory and right hip disabilities, and only deciding whether there is the required new and material evidence to reopen the claim for the headache disorder and actually adjudicating the claim for service connection for bilateral (left and right) wrist disability.

Consider also that a letter from the Veteran received in February 2014 revoked her attorney's representation in this appeal, and the Veteran has not since appointed other representation, so she presumably is proceeding with her claims pro se.



FINDINGS OF FACT

1.  A July 2003 rating decision denied service connection for migraine headaches on the basis that there was no then current evidence of this claimed disability; although notified of that decision and her appellate rights, the Veteran did not appeal.

2.  Additional evidence since received shows this diagnosis, however, so confirms the Veteran has this alleged disability, and therefore relates to an unestablished fact necessary to substantiate this claim.

3.  But she does not have a diagnosed bilateral wrist disability.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision earlier considering and denying service connection for migraine headaches is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are not met, however, for entitlement to service connection for bilateral wrist disability, including as secondary to a service-connected knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic portion of it ("Virtual VA" and Veterans Benefits Management System ("VBMS")).  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhanced VAs duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To this end, upon receipt of a complete or substantially complete application, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him or her of the information and evidence that VA will obtain; and (3) inform him or her of the information and evidence he or she is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

An August 2009 pre-decisional letter satisfied these obligations for the claimed bilateral wrist disorder.  VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis. And as the pleading party attacking the agency's decision, the appellant, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading, much less showing, in this particular instance.

Regarding the duty to assist, the record on appeal contains the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.

The Veteran also had a videoconference hearing before a VLJ of the Board, and that presiding VLJ complied with 38 C.F.R. 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The presiding VLJ's duties were twofold and consisted of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may have been potentially advantageous to the claimant's position.  Bryant, 23 Vet. App. at 488.  Both elements were covered during the hearing, so the duties under Bryant were satisfied.  Neither the Veteran nor her former attorney has asserted the hearing was inadequate or not in compliance with this VA regulation and precedent case.  


Moreover, since the Board is reopening, then remanding for further development, this claim of entitlement to service connection for migraine headaches, the Board need not discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1, 11 (2006), including in terms of apprising her of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the claim is being reopened regardless of whether she received this required notice.  Moreover, the Board is then remanding rather than immediately readjudicating this claim on its underlying merits.  So, once the additional development of this claim is completed on remand, there will be better opportunity to also determine whether there has been compliance with the remaining 
duty-to-notify-and-assist obligations of the VCAA.

Service Connection

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

So service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available, or under 38 C.F.R. § 3.310(a) and (b) by showing the condition claimed is secondarily related to service, meaning either caused or permanently worsened by a service-connected disability.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the competency and credibility of evidence, both lay and medical, which in turn determines its ultimate probative value, account for the evidence that it finds persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits instead to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in an actual disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Hence, there is no basis to grant service connection for a claimed disability if the appellant has not shown that he or she has the disability or that he or she at least has at some point since the filing of his or her claim for the disability.  According to the holding in Degmetich, VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  But see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran raised her claim for bilateral wrist disability in May 2009.  She first reported having wrist pain the following month, so in June 2009, but there is no indication she has been diagnosed with a bilateral wrist disability, so including to account for her purported pain.  See VA treatment records through March 2014.  Indeed, she acknowledged that she did not think she had a diagnosis necessarily associated with or referable to her wrists.  See page 10 of the hearing transcript.

At the time her initial complaint was documented, the assessment was only that she had wrist pain likely due to cane use; there was no actual disorder that was diagnosed.  See June 2009 VA treatment record.  The Board sees that some of her VA problem lists since July 2009 have included mention of a "sprain of unspecified site on wrist", but it is unclear where this originated since none of the VA medical treatment records reflect a diagnosis, assessment, or impression of wrist sprain.  

The vague nature of the description indicates there may not have even been an actual evaluation since it was an unspecified site.  Furthermore, the August 2010 VA examination revealed the wrists were normal.

There is mention of carpel tunnel syndrome (CTS) in the record, but no evidence of an actual diagnosis of this condition.  See August 2010 VA examination report and April 2012 neurology diagnostic study (electromyography (EMG)) showing negative findings.

In light of this, the Board finds that the more probative evidence of record shows there is no underlying wrist disability of either wrist.  So the record as it stands contains no competent and credible evidence of a bilateral wrist disability.  The Board does not dispute the fact that the Veteran experiences wrist pain; however, pain mere alone without an underlying diagnosis does not constitute a ratable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In short, there is no showing of a bilateral wrist disability at any time since the Veteran filed her claim for service connection in May 2009.  In fact, there also is no such evidence even from the years immediately preceding the filing of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

There resultantly being no present disability referable to the Veteran's wrists, service connection for a bilateral wrist disability must be denied because she has not shown she has this claimed disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Petition to Reopen the Previously-Denied Claim for a Headache Disorder, Including Migraines

To reiterate, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection is established with evidence showing:  (1) the existence of the currently claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

As already alluded to, a prior July 2003 rating decision considered and denied this claim of entitlement to service connection for migraine headaches, and because the Veteran did not appeal that earlier decision denying this claim, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105Veteran; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Additionally, no new and material evidence or additional STRs were received within one year of that July 2003 rating decision.  See 38 C.F.R. § 3.156(b) and (c).

VA may reopen and reconsider a claim that has been previously denied, however, if there is new and material evidence concerning the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The July 2003 rating decision denied the claim on the basis that there was no evidence then of record of migraine headaches.  In particular, according to the report of the June 2003 VA compensation examination, the impression was that the Veteran may have tension headaches but she did not appear to have migraine headaches.  So there was no actual confirmed diagnosis of any headache disorder.

During the course of this current appeal, however, additional evidence has been received containing an assessment of headaches and migraines, in particular.  See October 2006 and June 2009 VA medical records and February 2008 private treatment records.

This evidence was not previously considered, so is new, but also is material to the claim because it shows the Veteran has this claimed disability.  Therefore, this more recently submitted evidence relates to a necessary unsubstantiated fact and raises the possibility that this disorder is related or attributable to the Veteran's military service.  Accordingly, under the standard discussed in Shade, this evidence is sufficient to warrant reopening this claim.  38 C.F.R. § 3.156; Shade, 24 Vet. App. At 117.

Since this newly-received evidence triggers the need for additional development, the underlying claim for service connection must be remanded rather than immediately readjudicated on its underlying merits.



ORDER

The petition to reopen the claim for service connection for a headache disorder is granted, subject to the further development of this claim on remand.

The claim of entitlement to service connection for a bilateral wrist disability is denied.


REMAND

The service-connected right hip and respiratory disabilities require new examinations since the Veteran asserted during her May 2013 hearing that these disabilities had worsened since last examined.  See Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).

The Veteran also, as mentioned, as raised a derivative claim of entitlement to a TDIU, and this claim is "inextricably intertwined" with her other claims, including especially these increased-rating claims.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  So like these increased-rating claims, her derivative TDIU claim also must be remanded, irrespective of the fact that a medical opinion is needed as well concerning whether she is unemployable on account of her service-connected disabilities.  See Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).

The claimed headache disorder also requires an examination and opinion, but instead to determine its etiology, particularly in terms of its purported relationship with the Veteran's military service, such as by way of a 
service-connected disability like her tinnitus.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all ongoing VA medical treatment records since April 2013 for the disabilities still at issue in this appeal.

2.  Upon receipt of all additional records, arrange for an appropriate VA compensation examination to determine the nature and etiology of the Veteran's headache disorder, including whether it was caused or is being aggravated by her tinnitus.  

a) The claims file, including a complete copy of this remand and all pertinent records stored electronically (i.e., in Virtual VA and VBMS), not located in the paper file, must be made available to and reviewed by the examiner. 

b) A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

c)  Following review of the claims file and examination, the examiner must diagnose all current headache disorders (whether tension, migraine or other variant).


d) With regards to each diagnosed headache disorder, including migraines and/or tension, the examiner must provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) it incepted during the Veteran's military service from November 2001 to June 2003 or is otherwise related to her service or dates back to her service.

e) If it is unlikely the etiology is directly related to the Veteran's service, then the examiner must opine on the alternative likelihood the headache disorder instead was caused or is being aggravated (permanently worsened) by the service-connected tinnitus.

f) It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to this claim, if necessary citing to specific findings supporting conclusions.

g) In conjunction with all of the other evidence of record, the examiner should consider and address the following specific items of evidence in rendering the opinions:

* A January 2003 STR noting the Veteran's complaints of headaches; the assessment included migraine headaches with visual symptoms.

* A March 2003 service medical history report showing the Veteran indicated she had frequent or severe headaches, which were characterized by the examiner as migraines.

* On June 2003 VA examination, the Veteran reported having headaches with some photophobia 2 to 3 times per week.

* VA and private records in 2006 and 2008 showing headaches and migraines.

* A November 2008 VA audiological assessment showing the Veteran reported that her tinnitus had exacerbated her headaches during that past year.

3.  Also arrange for a VA respiratory examination to reassess the severity of the Veteran's restrictive airway disease.  The claims file should be made available to the examiner in conjunction with this examination, as well.

All indicated tests and studies should be performed and all clinical findings reported in detail. 

The examination report should specifically include PFT findings, including post-bronchodilator FVC, FEV-1, FEV-1/FVC, DLCO (SB), and a specific finding concerning the Veteran's maximum exercise capacity (VO2 max).  If the DLCO test is not performed, the examiner should provide explanation as why this test is contraindicated or would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if the 
post-bronchodilator values are not reported.

The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether she requires outpatient oxygen therapy as a result of her restrictive airway disease.  Additionally, the examiner should provide an opinion as to the overall level of functional impairment experienced by the Veteran due to this service-connected disability, including in terms of her employability.

4.  As well, arrange for a VA orthopedic examination to reassess the severity of the Veteran's service-connected right hip strain.  The claims file should be made available to the examiner in conjunction with the examination.

Right hip range-of-motion measurements must be provided and all right hip symptoms described in detail.  The examiner must identify any objective evidence of pain or functional loss due to pain and comment on the extent right hip pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the right hip exhibits weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolong or repetitive use of this hip or when her symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, the service-connected bilateral knee and right hip disabilities have on the Veteran's employability.

5.  Review the examination reports to ensure they include all requested information, especially responses to the questions specifically asked, and, if not, return the reports to the examiner(s) for correction and all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims, also adjudicate the derivative TDIU claim, in light of this and all other additional evidence.  If any claim continues to be denied or is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


